DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments filed February 11, 2022, with respect to the rejection of claims 1 and 4-10 under 35 USC § 112 have been fully considered and are persuasive.  
Applicant’s arguments filed February 11, 2022, with respect to the prior art rejections of claims 1 and 4-14 have been considered but they are not persuasive. Applicant argues that U.S. Published Patent Application No. 2016/0147012 (hereinafter “Wang”) only teaches three refractive indices and is silent as to a fourth refractive index so as to not serve to render obvious the presently claimed invention, which requires four refractive indices. However, while Wang does not specifically label four refractive indices, Wang nevertheless discloses four refractive indices with the claimed relationships. 

Furthermore, Wang discloses the presently claimed relationship between the four refractive indices. Namely, in Fig. 1, Wang shows that the refractive index of the core varies between 2 and 1max, such that 2, which is the constant refractive index of the buffer clad region, is less than the refractive index of the core. Additionally, Wang, in both Fig. 1 and in par. [0017], shows that 3, the constant refractive index of the trench, is a negative value, such that 3, is less than 4 (the unlabeled, constant refractive index of the cladding region, set to be zero by definition). Finally, as both 1 and 2 are shown in Wang, Fig. 1, to be positive values, 4 is necessarily less than 1 and 2. As such, Examiner maintains that Wang discloses the presently clamed limitations that are not set forth in previously cited U.S. Published Patent Application No. 2017/0336558 (hereinafter “Endo”), such that the combination of Endo in view of Wang renders the claimed invention obvious. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Endo.
Regarding claim 11, Endo teaches a universal optical fiber (30) comprising: a core (21), wherein the core is defined along a central longitudinal axis (Fig. 20; par. [0051]) of the universal optical fiber, wherein the core has a first radius (r1) and a refractive index (1); a cladding (24), wherein the cladding is defined by a third radius (r3) and a fourth radius (r4) of the universal optical fiber and has a refractive index (4) lesser than the refractive index 1 (Fig. 21); and a trench region (23), wherein the trench region is defined by a second radius (r2) and the third radius, wherein the trench region concentrically surrounds a buffer clad region (22), and a refractive index (3), and wherein the refractive index 3  is less than the refractive index 4 (Fig. 21).
Regarding claim 13, Endo teaches that the universal optical fiber has a mode field diameter in range of about 8.7 micrometer to 9.5 micrometer (par. [0065]), wherein the universal optical fiber has a macro-bend loss up to 0.03 decibel per 10 turn corresponding to wavelength of 1550 nanometer at bending radius of 15 millimeter (Table 1, Examples 1-6; par. [0083]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Endo.
Endo teaches the limitations of the base claim 11. Endo further teaches a trench region (23), wherein the trench region is defined by a second radius (r2) and the third radius r3 (Fig. 21); a buffer clad region (22), wherein the buffer clad region of the universal optical fiber 
The additional limitations appear to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the optical fiber of Endo as set forth in the above claims. The motivation would have been to achieve desired optical properties.
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of U.S. Published Patent Application No. 2016/0147012 (hereinafter “Wang”).
Regarding claim 1, Endo teaches a universal optical fiber (30) comprising: a core (21) defined along a central longitudinal axis of the universal optical fiber (Fig. 20; par. [0051]), wherein the core has a first radius (r1) and a first refractive index (1); a buffer clad region (22) concentrically surrounding the core (Fig. 20), wherein the buffer clad region is defined between the first radius and a second radius (r2) and has a second refractive index (2) less than 1 (Fig. 21); a trench region (23) wherein the trench region is defined by the second radius and a third radius (r3) and a refractive index (3) and wherein D3 is less than a refractive index (4) (Fig. 21); and a cladding (24), wherein the cladding is defined by the third radius and a fourth radius (r4) of the universal optical fiber and the refractive index 4, wherein the universal optical fiber has 
Endo does not teach that 3 is a negative refractive index and that 4 is less than 1 and 2. Wang teaches an optical fiber wherein a trench refractive index 3 is a negative refractive index and a cladding refractive index 4 (unlabeled baseline index of Fig. 1) is less than a core refractive 1 and a buffer refractive index 2 (Figs. 1, 2). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical fiber of Endo with the relative refractive indices as taught by Wang. The motivation would have been to improve bend-insensitivity (par. [0011]).
Regarding claim 4, Endo teaches that a first ratio of r2/r1 is in range of 1.5 to 2 (par. 190).
Regarding claim 5, Endo teaches that the universal optical fiber has a zero dispersion wavelength in a range of about 1300 nanometer to 1324 nanometer (par. 84).
Regarding claim 6, Endo teaches that the core has the first radius r1 in range of about 4.8 micron to 5.5 micron (par. 76).
Regarding claim 7, Endo teaches a buffer clad region (22), wherein the buffer clad region has a second radius r2 in range of about 7.2 micron to 11 micron (pars. 76, 190).
Regarding claim 8, Endo teaches a trench region (23), wherein the trench region has the third radius r3 in range of about 15 micron to 20 micron (pars. 76, 190, 193).
Regarding claims 9 and 10, the additional limitations appear to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the optical fiber of Endo as set forth in the above claims. The motivation would have been to achieve desired optical properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERRY M BLEVINS/Primary Examiner, Art Unit 2883